
	
		I
		111th CONGRESS
		1st Session
		H. R. 3898
		IN THE HOUSE OF REPRESENTATIVES
		
			October 22, 2009
			Mr. Kratovil
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  temporary increase in limitations on expensing of certain depreciable business
		  assets.
	
	
		1.Short titleThis Act may be cited as the
			 Small Business Property Reinvestment
			 Act of 2009.
		2.Extension of
			 temporary increase in limitations on expensing of certain depreciable business
			 assets
			(a)In
			 generalParagraph (7) of section 179(b) of the Internal Revenue
			 Code of 1986 is amended—
				(1)by striking
			 or 2009 and inserting 2009, or 2010, and
				(2)by striking
			 or
			 2009 in the heading thereof and inserting
			 2009, and
			 2010.
				(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2009.
			
